Citation Nr: 1534115	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or household status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This matter is before the Board of Veterans' Appeals (Board on appeal from a September 2007 and August 2002 rating decisions by the Waco, Texas RO. 

In August 2011, April 2013, and January 2015 the Board remanded the issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance or household status.

The issue of SMC based on the need for aid and attendance or household status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On August 28, 2003, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for entitlement to an increased rating in excess of 60 percent for lumbosacral strain with degenerative disc disease was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the increased rating in excess of 60 percent for lumbosacral strain with degenerative disc disease by the Veteran (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

	


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for increased rating in excess of 60 percent for lumbosacral strain with degenerative disc disease; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, which is therefore dismissed.


ORDER

The claim for increased rating in excess of 60 percent for lumbosacral strain with degenerative disc disease is dismissed.


REMAND

Unfortunately, yet another remand is necessary to determine the impact the Veteran's service connected disability has on his ability to

The Board first remanded this issue in August 2011 for outstanding records (VA treatment and SSA) and an examination to "determine the Veteran's need for aid and attendance or housebound status.  In August 2013, the Board remanded the issue again because the Veteran's SSA record were not obtained and the Veteran's VA examination in September 2011 was found to be inadequate. In particular, the August 2013 remand was a  second attempt to obtain SSA records outside of a 1996 denial of SSA benefits and for an addendum from the September 2011 VA examiner to clarify his report.  In January 2015, the Board remanded the claim once more because, although SSA responded, with the same 1996 records which were previously submitted to the Board, the Board found it improbable that the Veteran would report he received benefits without receiving such a benefit.  The Board also reasoned that it was improbable that the Veteran was not receiving SSA benefits given the fact that his back was 60 percent service connected and that he is legally blind, a disability not service connected..  

The Board has now received the record back with evidence from SSA that the Veteran is in fact in receipt of SSA benefits as evidence from a December 15, 2005 SSA -fully favorable decision, which awarded the Veteran SSA benefits back to April 2003. 

While the Board is satisfied that the SSA records have been retrieved, the Board direction to provide an addendum for clarification from the September 2011 VA examiner on the issue of aid and attendance remains defective because the examiner confused the issue of aid and attendance with the issue of a total disability rating for individual unemployability (TDIU), which was granted by VA in an August 2003 rating decision.  Thus, the Board finds that the issue of extrapolating the impact that the Veteran's service connected lower back disability  has on his activities of daily living from the impact of his non-service connected blindness has on his activities of daily remains unaddressed.  See Stegall, Supra.

As the claim is being remanded, the Board also finds that there are outstanding VA treatment records which have not been obtained.  The claims file contains evidence that the Veteran has sought VA treatment at both the VA North Texas Health Care System and the Central Texas Veterans Health Care System.  It also appears from the claims file that there is outstanding VA treatment from both these Health Care Systems.  Specifically, in an October 2007 statement to VA, the Veteran wrote he received care at the VA Medical Center (VAMC) - Dallas from 2005 to 2007.  In response, VA obtained treatment record from the Dallas VAMC from January 2007 to January 2008.  The claims file does not contain evidence that an attempt to obtain VA treatment records before January 2007 occurred.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records. See 38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that outstanding record from both the VA North Texas Health Care System and the Central Texas Veterans Health Care System and their associated hospitals and outpatient clinics should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

REGARDLESS OF THE VETERAN'S RESPONSE, VA treatment records from 2007 from both the VA North Texas Health Care System and the Central Texas Veterans Health Care System and their associated hospitals and outpatient clinics should be obtained

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner is asked to DELINEATE SERVICE CONNECTED DISABILITIES FROM NON-SERVICE CONNECTED DISABILITIES AND THE EFFECT THAT BOTH TYPES OF DISABILITIES HAVE ON THE VETERAN'S:

(a.) ability to dress or undress.

(b.) ability to keep oneself ordinarily clean and presentable.

(c.) Creates a need to frequently adjust prosthetics or appliances which cannot be accomplished without aid.

(d.) ability to feed himself due to a loss of coordination or extreme weakness.

(e.) ability to "attend to the wants of nature."  This includes urination or defecation and cleanup.

(f.) ability to protect oneself from the hazards and dangers of daily life and environment.

A COMPLETE RATIONALE FOR ALL OPINIONS SHOULD BE PROVIDED.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue SMC) based on the need for aid and attendance or household status.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


